Upon appellant's insistence that we should hold that the search of his car began at the time the officers commenced their chase of his car, we have examined the record, but are of opinion the point was properly decided in our former opinion. Without any sort of claim of search on the part of the officers, the suspicious bulk of something appeared in the touring car of appellant. Apparently observing the officers turning and following him, appellant began to break a number of containers in his car. Plainly this would furnish such reasonable ground for belief on the part of the officers, coupled with the other acts and the odor of the liquor in the broken containers, as to justify a search then made. That appellant had in his car a quantity of whisky, and that he transported it is beyond question.
The motion for rehearing is overruled.
Overruled. *Page 38